This was an ejectment suit in which the defense was adverse possession. The case was submitted to the jury which found for the plaintiff. The trial judge sustained the jury's finding as to all the land included in the jury's verdict, except one parcel which plaintiff was required to remit from his judgment or suffer a new trial. Remittur was entered and the motion for new trial denied.
The record has been carefully examined and no reversible errors have been found. The jury settled the facts, and there is no sufficient showing here to warrant the setting aside of the verdict, by reversal of the judgment in the appellate court. Therefore the judgment should be affirmed and it is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.